DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose or fairly suggest in addition to the other claimed elements and limitations: a system and method for monitoring and tracking a lift device for a semi-trailer including a telescoping brace coupled to a bracket removably coupled to a an upper portion of the landing gear; an electronics unit coupled to a landing gear lift device and which is wirelessly connected to a data management module that is connected to unique displays associated with a driver, a fleet manager, and an administrator; and wherein the data management module is configured to send a different set of data to each. 
The closest prior art references include: U.S. Pat. Pub. No. 2017/0001603 which discloses a telescoping brace that is coupled to a trailer landing gear lift, but does not provide for the data distribution system; and U.S. Pat. No. 9,305,407 which discloses a fleet management system that wirelessly transmits data to drivers and management, but does not provide for the data coming from an electronic unit coupled to a trailer’s lift device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618